1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT

9                      EASTERN DISTRICT OF CALIFORNIA

10                              ----oo0oo----

11

12   ROBERT MANN SR., et al.,             No.   2:17-cv-01201 WBS DB
13               Plaintiffs,

14       v.                               MEMORANDUM AND ORDER RE:
                                          MOTION TO DISMISS
15   CITY OF SACRAMENTO, et al.,

16               Defendants.

17

18            Following the Ninth Circuit’s remand of this matter

19   (Mann v. City of Sacramento, 748 F. App’x 112 (9th Cir. 2018)),

20   this court gave plaintiffs leave to amend their complaint.      (See

21   Docket No. 57.)   In order to overcome the Ninth Circuit’s holding

22   that adult, non-cohabitating siblings do not enjoy a

23   constitutional right to intimate association, plaintiffs have now

24   amended their complaint to set forth the facts in support of

25   their contention that they were “cohabitating” with decedent.

26   (Docket No. 59)

27            The First Amended Complaint makes several allegations

28   about decedent’s housing situation in the months preceding his
                                      1
1    death.    First, it alleges that decedent’s California

2    identification card, valid until 2019, listed decedent’s

3    residence as plaintiff Robert Mann Sr.’s home address (FAC ¶ 31).

4    Second, it alleges that in the period “right up until” decedent’s

5    death, the plaintiffs provided decedent housing “either with

6    plaintiffs Robert Mann Sr. or with plaintiffs Vern Murphy-Mann or

7    Deborah Mann.”     (Id. ¶ 33.)   Third, it alleges that decedent

8    “kept his clothes and personal belongings at Plaintiffs Robert

9    Mann Sr., Vern Murphy-Mann, and Deborah Mann’s homes and received

10   mail and listed their residences as his own addresses.”       (Id. ¶

11   34.)     Fourth, it alleges that during the last six months of

12   decedent’s life, decedent would “stay out, at times for several

13   days,” and that plaintiffs would “search for him at places he

14   habitually frequented, and would bring him back home to bathe,

15   rest, and eat.”    (Id. 35.)     Finally, it alleges that despite

16   decedent’s absences, the plaintiffs were “in constant contact

17   with [him] and made sure that he knew he was welcome in their

18   homes.”    (Id.)   At the hearing on March 11, 2019, plaintiff’s

19   counsel clarified that in the period immediately preceding his

20   death, decedent was spending “the majority” of his time staying
21   at the home of one or another of the three plaintiffs, without

22   further detail.

23               Defendants have moved to dismiss the First Amended

24   Complaint under Rule 12(b)(6) of the Federal Rules of Civil

25   Procedure, arguing that these allegations are insufficient to

26   establish cohabitation and that plaintiffs thus may not bring
27   this action for deprivation of their right of intimate

28   association with the decedent.
                                          2
1               As plaintiffs correctly note, “there is no controlling

2    definition of ‘cohabitation’ in the context of the constitutional

3    claims at issue in this case.” (Pls.’ Mem. in Opp. to Defs.’ Mot.

4    to Dismiss at 5 (Docket No. 66).)    Further complicating the

5    court’s effort to define “cohabitation” is the fact that many

6    treatments of the term are concerned with “cohabitation” as a

7    term of art referring, specifically, to cohabitation “like a

8    spouse.”   See e.g., United States v. Costigan, 2000 WL 898455 (D.

9    Me. 2000), aff’d, 18 F. App’x 2 (1st Cir. 2001) (observing that

10   in light of the dictionary definition of “cohabit” as “to live

11   together in a sexual relationship when not legally married,” the

12   term “cohabit as a spouse” is somewhat redundant and then

13   proceeding to discuss the meaning and definition of “cohabit as a

14   spouse.”).   Those authorities are of no assistance when

15   considering whether parties are cohabitating siblings.

16              Accordingly, in the absence of controlling case law

17   defining “cohabitation,” in the context of this case, the court

18   will turn to the popular definition of the word, which the

19   California Supreme Court correctly noted is “living with or

20   together, from the Latin ‘co-’ (co[- ]signifies in general with,
21   together, in conjunction, jointly) and habitare, to dwell, to

22   have possession of (a place).”    See Kusior v. Silver, 54 Cal. 2d

23   603, 611–12 (1960) (citations and quotations omitted).     In

24   evaluating whether decedent cohabitated with plaintiffs in the

25   period immediately preceding his death, the court assumes it

26   should consider such factors as (1) whether decedent spent all or
27   most of his time residing in the same dwelling as any given

28   plaintiff; (2) whether he shared living expenses associated with
                                      3
1    a plaintiff’s dwelling; (3) whether he had keys to a dwelling and

2    could come and go as he pleased; and (4) whether he kept clothes

3    and personal affairs in the dwelling.1

4              The allegations of the First Amended Complaint do not

5    establish any of the first three factors.     Rather, the First

6    Amended Complaint paints decedent not as a cohabitant but more a

7    transient who was a frequent, and welcome, invitee in plaintiffs’

8    respective homes.   Decedent would “stay out, at times for several

9    days” and then plaintiffs would “search for him at places he

10   habitually frequented and would bring him back home to bathe,

11   rest, and eat.”   (FAC ¶ 35.)

12             The only other relevant factual allegation is that

13   decedent “kept his clothes and personal belongings at

14   [p]laintiffs Robert Mann Sr., Vern Murphy-Mann, and Deborah

15   Mann’s homes and received mail and listed their residences as his

16   own addresses.” (Id. ¶ 34.)     If accompanied by allegations that

17   Joseph Mann spent all or most of his time residing in one or more

18   of plaintiffs’ homes, had a key and independent access to one or

19
          1    These factors are informed by case law applying or
20   interpreting the term “cohabitation.” See, e.g., Marcum v.
     McWhorter, 308 F.3d 635, 637 (6th Cir. 2002) (describing,
21   offhandedly, cohabitation as beginning on the date when two
22   parties “rented a townhouse and began living together” with each
     party “paying their share of the costs”); United States v.
23   Ladouceur, 578 F. App’x 430, 434 (5th Cir. 2014) (considering the
     definition of “cohabitation” in the context of a federal statute
24   that proscribed the possession of a firearm by those subject to a
     domestic violence protective order, and finding “cohabitation”
25   where “over the span of several months, [defendant] stayed over
26   at [applicant’]s apartment most or often all days out of the
     week; he kept clothing and personal effects there to go directly
27   to work in the mornings; he had a key to her apartment and was
     able to come and go as he pleased; and he rarely visited an
28   apartment leased under his own name”).
                                     4
1    more of plaintiffs’ homes, contributed to the maintenance of one

2    or more of plaintiffs’ homes, and rarely slept outside one or

3    more of plaintiffs’ homes, this allegation might support a

4    plausible inference that decedent cohabitated with one or more of

5    the plaintiffs.   Absent that type of accompanying allegation,

6    however, the mere facts that decedent stored belongings in

7    plaintiffs’ homes, used their addresses for mail, and

8    periodically bathed and rested in their homes, do not make him

9    plaintiffs’ “cohabitant.”

10              The court assumes that plaintiffs have set forth all

11   the available facts to support their claim of cohabitation, and

12   that granting further leave to amend would be futile.

13              IT IS THEREFORE ORDERED that the individual defendants’

14   Motion to Dismiss (Docket No. 59) be, and the same hereby is,

15   GRANTED.   The First Amend Complaint and action herein are hereby

16   DISMISSED.

17   Dated:   March 12, 2019

18

19

20
21

22

23

24

25

26
27

28
                                      5
